Citation Nr: 1706640	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left and right upper extremities.

2. Entitlement to an increased disability rating for cervical spine disability, currently rated as 30 percent disabling.

3. Propriety of the reduction in the disability rating for prostate cancer from 100 percent to 20 percent as of November 1, 2013.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In a June 2008 rating decision, the RO denied service connection for peripheral neuropathy of the left and right upper extremities. The RO continued a 30 percent disability rating for cervical spine disability. In an August 2013 rating decision, the RO reduced the rating for prostate cancer from 100 percent to 20 percent effective November 1, 2013.

In May 2014, the Board remanded the case to the RO for additional action.

At this time the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case for additional action regarding each of the issues on appeal.

In a November 2009 rating decision the RO established service connection, effective in October 2009, for the Veteran's prostate cancer. The RO assigned an initial disability rating of 100 percent. In an August 2012 rating decision the RO the RO proposed to reduce the rating for his prostate cancer to 20 percent. In an August 2012 letter the RO informed the Veteran of the proposed rating reduction. The RO told the Veteran that he could request a personal hearing to present evidence or argument. In an October 2012 letter, the Veteran presented arguments against a reduction in the rating, and he requested a hearing. In a December 2012 letter the RO acknowledged the Veteran's hearing request, and informed him that he would receive a separate letter telling him when and where to report for a hearing.

In an August 2013 rating decision, the RO reduced the rating from 100 percent to 20 percent effective November 1, 2013. In September 2013, the Veteran noted his earlier request for a hearing, and again stated that he wanted a hearing. 
The Veteran's September 2013 statement constitutes a timely notice of disagreement (NOD) with the August 2013 rating decision reducing the rating. When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2016). The United States Court of Appeals for Veterans Claims (Court) has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). In the May 2014 remand, the Board instructed the RO to provide the Veteran an SOC on the issue of the propriety of the rating reduction. The RO has not provided the Veteran an SOC on that issue. The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the Board  is again remanding the rating reduction issue for the RO to issue an SOC.

In December 2016, the Veteran requested that, with respect to the issues of service connection for peripheral neuropathy of the left and right upper extremities and of an increased rating for cervical spine disability, he receive a hearing before a Decision Review Officer (DRO) at the RO, and then a Board videoconference hearing. On remand the Veteran should have a hearing on all of the claims in which he has perfected an appeal. He should have a DRO hearing first. If RO review after the DRO hearing does not result in resolution of each of the issues, he should then have a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case on the propriety of the reduction in rating for prostate cancer. Inform the Veteran of the need to file a substantive appeal in order to perfect his appeal.

2. Schedule the Veteran for a hearing at the RO before a Decision Review Officer, to allow the Veteran to provide testimony on the issues of: (1) service connection for peripheral neuropathy in the left and right upper extremities, and (2) entitlement to a rating higher than 30 percent for cervical spine disability. The Veteran should also be allowed to present testimony on the propriety of the reduction from 100 percent to 20 percent of the rating for prostate cancer, provided he has perfected his appeal. 

3. Then, if any of the remanded issues have not been resolved to the Veteran's satisfaction, schedule the Veteran for a Board videoconference hearing addressing the unresolved issue(s). Thereafter, return the case to the Board for appellate consideration of the unresolved issue(s).

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




